Thayer, J.,
dissenting: I would reverse the trial court’s award of prejudgment interest to the insureds. Although I agree with the plurality that the parties to an arbitration may consent to include interest as calculated by RSA 524:1-b (1974) in an arbitration award, see Major v. Acorn Investment Co., 134 N.H. 86, 90, 588 A.2d 811, 813 (1991), I disagree that Metropolitan can be bound to the terms of a private agreement to pay prejudgment interest to which it was not a party and which was entered without its knowledge.
The plurality concedes that while the Ralphs could be bound by collateral estoppel to the damages awarded by the arbitration panel, Metropolitan could not be so bound because it was neither a party to nor otherwise in privity with the Ralphs for the purposes of the arbitration proceedings. The plurality then does an abrupt about-face, finding that Metropolitan, by properly seeking to estop the Ralphs from relitigating the $90,000 damages award, was bound to the parties’ private agreement on the addition of prejudgment interest. Effectively the plurality requires under the facts of this case one of two untenable results: (1) that the Ralphs be given a second opportunity to litigate their damages claim, this time against their own insurer; or (2) that Metropolitan be given no opportunity to challenge whether prejudgment interest should be included in the award against Clark. Not surprisingly, the opinion cites no authority to support this result.
I additionally disagree with my colleagues who would overturn National Grange Mutual Insurance Co. v. Smith, 133 N.H. 279, 574 A.2d 1386 (1990). As we recognized in Brannigan v. Usitalo, 134 *389N.H. 50, 53, 587 A.2d 1232, 1233 (1991), stare decisis “is essential if case-by-case judicial decision-making is to be reconciled with the principle of the rule of law, for when governing legal standards are open to revision in every case, deciding cases becomes a mere exercise of judicial will, with arbitrary and unpredictable results.” (Quotation omitted.) See also Providence Mut. Fire Ins. Co. v. Scanlon, 138 N.H. 301, 303-04, 638 A.2d 1246, 1248 (1994). This rule seems particularly applicable in the realm of contracts, where parties rely on previous interpretations of statutes and contractual provisions in conducting their ongoing business. See, e.g., Payne v. Tennessee, 111 S. Ct. 2597, 2609-10 (1991). Because I feel that the National Grange decision provides a workable and reasonable interpretation of the statute, I would not now overturn it, but would instead leave to the legislature the responsibility to amend the statute if our National Grange interpretation did not meet with their intent in enacting it. As my colleagues concede, were the court to follow National Grange, the Ralphs would not be entitled to recover the prejudgment interest, and I would so rule.
BROCK, C.J., joins in the dissent.